DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 9/29/2021 has been received and considered. In the response, Applicant amended claims 1, 3, 5, 8 – 11, 15 and 18; cancelled claims 6 and 16; and added new claims 20 - 22. Therefore, claims 1 – 5, 7 – 15, 17 - 22 are pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 15 and 17 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US Pub. No. 2014/0179428 A1) in view of Nakayama et al. (US Patent No. 6,244,956). 
As per claim 1, Miura et al. discloses a system for controlling a game character (see [0019]) comprising: a first user terminal configured control playing of a game by controlling a first game character (the first user is playing the video game, see Fig. 1B:U1), the first user is playing the video game, see Fig. 1B:U1);  a server configured to generate game play information 
Miura does not expressly disclose to acquire an input of a first user during the playing of the game, the input including information related to a motion of a second game character and the second game character of a second user, and perform, based on the game play information, at least one of control over the second game character to execute the motion corresponding to the input of the first user. 
Nakayama et al. teaches a baseball game, where there is batter (first game character) and a pitcher (second game character). The first user controls the batter and the second user controls the pitcher. Based off the motion of the second user (pitcher throwing the ball), the first user can react and place an input to swing the bat to hit the ball (see Fig. 2  - 6 and Col. 8, line 38 – Col. 9, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the game play of Miura to allow the first user and second user to enter an input during gameplay based off the motion of the other player during the game in view of Nakayama et al. as it would allow the users to accurately react to motions of the characters in the game. 
As per claim 2, Miura et al. discloses the first user terminal is further configured to recognize start of the input of the first user based on at least one of a touch on a game screen, a click on the game screen, a voice, and a text (a touchscreen interface is provided and described, 
As per claim 3, Miura et al. discloses the input of the first user includes at least one of a touch on a game screen, a click on the game screen, one or more voices, and one or more texts, indicating a location on the game screen to which the second game character is to move (touch screen input, gesture/voice input, see Fig. 4B). 
As per claim 4, Miura et al. discloses the first user terminal is further configured to acquire the input of the first user when the first user terminal acquires at least one of character control authority and guide authority from the second user (see [0038], [0097] and [0125]).
As per claim 5, Miura et al. discloses the input of the first user includes information for identifying the second game character (see [0121] and [0136]). 
As per claim 7, Miura et al. discloses when there are a plurality of inputs of the first user within a predetermined time interval, the server is further configured to generate the game play information based on a latest input among the plurality of inputs of the first user (see [0145]). 
As per claim 8, Miura et al. discloses the second user terminal is configured to control the second game character for a predetermined period of time based on the game play information (player can select a start and end game slice to play (predetermined period of time), see Fig. 4B and 5 and [0093] and [0097]). 
As per claim 9, Miura et al. discloses the second user terminal is further configured to perform, based on the game play information, the provision of the motion guidance information, and wherein the second user terminal is configured to provide the motion guidance information, indicating a location on a game screen to which the second game character is to move, for a 
	As per claim 20, Miura does not expressly disclose the second user terminal is further configured to display a visual indicator on a game screen indicating a start of the input of the first user being acquired, prior to performing the at least one of control over the second game character and the provision of the motion guidance information.
Nakayama et al. teaches a baseball game, where there is batter (first game character) and a pitcher (second game character). The first user controls the batter and the second user controls the pitcher. Based off the motion of the second user (pitcher throwing the ball), the first user can react and place an input to swing the bat to hit the ball (see Fig. 2  - 6 and Col. 8, line 38 – Col. 9, line 45).  Further, a visual indicator is displayed on game screen prior to the motions of the characters (see Fig. 4 – 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the game play of Miura to allow the first user and second user to enter an input during gameplay based off the motion of the other player during the game in view of Nakayama et al. as it would allow the users to accurately react to motions of the characters in the game. 
As per claim 21, Miura does not expressly disclose the input of the first user indicates a location on a game screen to which the second game character is to move, and the second user terminal is configured to move the second game character to the indicated location on the game screen based on the game play information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the game play of Miura to allow the first user and second user to enter an input during gameplay based off the motion of the other player during the game in view of Nakayama et al. as it would allow the users to accurately react to motions of the characters in the game.
	As per claim 22, Miura does not expressly disclose the input of the first user indicates a location on a game screen to which the second game character is to move, and the second user terminal is configured to provide the motion guidance information, indicating to move the second game character to the indicated location on the game screen, for a predetermined period of time based on the game play information.
Nakayama et al. teaches a baseball game, where there is batter (first game character) and a pitcher (second game character). The first user controls the batter and the second user controls the pitcher. Based off the motion of the second user (pitcher throwing the ball), the first user can react and place an input to swing the bat to hit the ball (see Fig. 2  - 6 and Col. 8, line 38 – Col. 9, line 45).  Further, a visual indicator is displayed on game screen prior to the motions of the characters (see Fig. 4 – 6). 

  As per claim 10, the instant claim is a server in which corresponds to the system of claim 1. Therefore, it is rejected for the reasons set forth above. 
  As per claims 11 – 15 and 17 - 19, the instant claims are a method in which corresponds to the system of claims 1 - 9. Therefore, it is rejected for the reasons set forth above.


Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 7 – 15 and 17 – 20 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection. Applicant's arguments directed to Miura have been addressed as part of the rejection of the claims. Examiner directs Applicant to the teachings of Nakayama et al.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715